AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                                 Page I of I
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     lJ
                                           UNITED STATES DISTRICT COURT
                                                                        SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                              JUDGMENT IN A CRIMINAL CASE
                                                                                                           (For Offenses Committed On or After November I, 1987)
                                                V.

                 Carlos Alberto Acosta-Herrera                                                             Case Number: 2:19-mj-10316




REGISTRATION NO. 88282298
                                                                                                                                        FILED
THE DEFENDANT:                                                                                                                              AUG 1 9 2019
 IZI pleaded guilty to count( s) 1 of Complaint                                                                                  L                                                        ~    ....
                                                                                                                        I      -· ~ .... ,. •. . ~, . . . . .   11 ,,,-._-..-   , ...   ,l:V.,.,i,;.         I
 D was found guilty to count( s)
                                                                                                                                                                                                         1
       after a plea of not guilty.                                           I BY                   ~ vI
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ore:(s):

Title & Section                         Nature of Offense                                                                                              Count Number(s)
8:1325(a)(l)                            ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                                                          1

 D The defendant has been found not guilty on count( s)
                                               -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                             I
                                  ~TIME SERVED                                                        •                                                     days

 IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Monday, Augu~t 19, 2019
                                                                                                   Date of Imposition of Sentence



                                                                                                   ~~~~
                                                          /             /         ,,,/'
Received        . , //       jl   ,,.   ~ , , . , , , /:._,,, •• ,,   -"\~/,...




             DUSM                                                                                    EZM(
                                                                                                   HOORABLE RUTH~
                                                                                                   UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                       2:19-mj-10316
                                                                                          ..   ,           ,·
